No. 04-98-00070-CV

Donald HILLYER,
Appellant

v.

DIAMOND SHAMROCK REFINERY and Marketing and Diamond Shamrock Corner Store 
#1004, Manager, Assistant Manager, District Manager and Safety Manager,

Appellees

From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 97-CI-04363
Honorable Martha Tanner, Judge Presiding

Opinion by:	Catherine Stone, Justice


Sitting:	Catherine Stone, Justice 

		Paul W. Green, Justice

		Karen Angelini, Justice


Delivered and Filed:	February 3, 1999


AFFIRMED

	Donald Hillyer appeals from a summary judgment granted in favor of appellees Diamond
Shamrock Refining and Marketing Company, Diamond Shamrock Corner Store #1004, Manager,
Assistant Manager, District Manager, and Safety Manager on his claims for personal injuries
sustained as an employee at Diamond Shamrock Corner Store #1004.  The appeal has been
submitted on the record only and, therefore, we review for fundamental error.  See Pirtle v. Gregory,
629 S.W.2d 919, 920 (Tex. 1982) (fundamental error occurs in rare instances where record shows
court lacked jurisdiction or that public interest is directly and adversely affected as that interest is
declared in state statutes and constitution).  Because the record shows on its face that the trial court
had jurisdiction and all parties received proper notice, we find no fundamental error.  Accordingly,
the judgment of the trial court is affirmed.


								Catherine Stone, Justice

DO NOT PUBLISH
Return to
Fourth Court of Appeals